Endicott, J.
It appears by the bill of exceptions that the parties by mutual agreement went out to fight one another in a retired place, and did fight in the presence of from fifty to one hundred persons. Both were bruised in the encounter, and the fight continued until one said that he was satisfied. There was also evidence that the parties went out to engage in and did engage in a “run and catch ” wrestling match. We are of opinion that the instructions given by the presiding judge contained a full and accurate statement of the law.
*353The common law recognizes as not necessarily unlawful' certain manly sports calculated to give bodily strength, skill and activity, and “ to fit people for defence, public as well as personal, in time of need.” Playing at cudgels or foils, or wrestling by consent, there being no motive to do bodily harm on either side, are said to be exercises of this description. Fost. C. L. 259, 260. Com. Dig. Plead. 3 m. 18. But prize-fighting, boxing matches, and encounters of that kind, serve no useful purpose, tend to breaches of the peace, and are unlawful even when entered into by agreement and without anger or mutual ill will. Fost. C. L. 260. 2 Greenl. on Ev. § 85. 1 Stephens N. P. 211.
If one party license another to beat him, such license is void, because it is against the law. Matthew v. Ollerton, Comb. 218. In an action for assault, the defendant attempted to put in evidence that the plaintiff and he had boxed by consent, but it was held no bar to the action, for boxing was unlawful, and the consent of the parties to fight could not excuse the injury. Boulter v. Clark, Bull. N. P. 16. The same rule was laid down in Stout v. Wren, 1 Hawks, (N. C.) 420, and in Bell v. Hansley, 3 Jones, (N. C.) 131. In Adams v. Waggoner, 33 Ind. 531, the authorities are reviewed, and it was held that it was no bar to an action for assault that the parties fought with each other by mutual consent, but that such consent may be shown in mitigation of damages. See Logan v. Austin, 1 Stew. (Ala.) 476. It was said by Coleridge, J., in Regina v. Lewis, 1 C. & K. 419, that “ no one is justified in striking another except it be in self-defence, and it ought to be known, that whenever two persons go out to strike each other, and do so, each is guilty of an assault; ” and that it was immaterial who strikes the first blow. See Rex v. Perkins, 4 C. & P. 537.
Two cases only have been called to our attention, where a different rule has been declared. In Champer v. State, 14 Ohio St 437, it was held that an indictment against A. for an assault and battery on B. was not sustained by evidence that A. assaulted and beat B. in a fight at fisticuffs, by agreement between them. This is the substance of the report,- and the facts are not disclosed. No reasons are given or cases cited in support of the proposition, and we cannot but regard it as opposed to the weight *354of authority. In State v. Beck, 1 Hill, (S. C.) 363, the opinion contains statements of law in which we cannot concur.

Exceptions overruled.